DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-4, 6, and 8-34 are pending in the instant application.  Claims 24-34 and SEQ ID NOs: 2 and 3 have been withdrawn from further consideration as being drawn to a nonelected invention.

2.	Claims 1-4, 6, and 8-23 are under consideration in this Office Action.

3.	The previous objection to the title has been withdraw in view of the amendment to the title filed 12/14/2020.

4.	The previous objection to claims 2, 3, 6, 11, 12, and 13 has been withdrawn in view of the claim amendment and arguments filed 12/14/2020.

5.	The previous rejection to claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the claim amendment and arguments filed 12/14/2020.

6.	The previous rejection to claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the claim amendment and arguments filed 12/14/2020.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6, and 8-23 are rejected under 35 U.S.C. 103 as being unpatentable over US20100154075 (06/17/2010; reference of record) in view of Accession A9QXC7 (05-FEB-2008; reference of record), Accession Q564G7 (26-FEB-2008; reference of record), Accession AY268069 (04-OCT-2003; reference of record), Sambrook et al. (Molecular cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y. 1989, pages 8.46-8.52 and pages 11.2-11.19; reference of record), US20120184004 (07/19/2012; reference of record), US20140033360 (01/30/2014; reference of record), Invitrogen pYES2 User Manual (12/05/2008; reference of record), Sun et al. (Preparation and activity validation of PP7 bacteriophage-like particles displaying PAP114-128 peptide. Xi Bao Yu Fen Zi Mian Yi Xue Za Zhi. 2016 Oct;32(10):1356-1361.  Abstract; reference of record), Lee et al.  (Biomed Res Int. Volume 2015, Article ID 820575, 9 pages. Epub 2015 Jun 9; reference of record).
The arguments filed 12/14/2020 have been considered but are not persuasive.  According to MPEP 2111, while claims must be given their broadest reasonable interpretation consistent with the specification, limitations of the specification cannot be read into the claims to thereby narrow the scope of the claims.  The claims are not limited to the advantages stated in the arguments filed 12/14/2020 where applicant states that applicant has discovered that production and culture of the DNA construct leads to a new polymer (termed herein a "carbo sugar") having various properties and uses including in the petroleum industry, as a thickener, for bioremediation of water and soil, formation of biofoams, and the like.  The amended claims encompass any DNA construct comprising any gene of any nucleotide sequence that encodes any cellulose synthase of any amino acid sequence and structure; b. a gene of any nucleotide sequence that encodes galactomannan galactosyltransferase of any amino acid sequence and structure; and c. any gene of any nucleotide sequence that encodes any lipase of any amino acid sequence and structure.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  According to MPEP 2144, it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicants.  Although teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is an appropriate method for determining obviousness; however, it is just one of a number of valid rationales for doing so.  The Supreme Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper functional approach to the determination of obviousness as laid down in Graham, which is stated in MPEP 2143.  
According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to obtain the gene comprising SEQ ID NO: 1 encoding the Pyropia yezoensis cellulose synthase of Accession A9QXC7 and gene comprising SEQ ID NO: 4 encoding the Cyamopsis tetragonoloba galactomannan galactosyltransferase Accession Q564G7; 
Amending the claims to recite a DNA construct comprising the nucleotide sequence of SEQ ID NO: 1 encoding cellulose synthase, the nucleotide sequence of SEQ ID NO: 4 encoding galactomannan galactosyltransferase, and the nucleotide sequence of SEQ ID NO: 9 encoding lipase; vector comprising said construct; and host cell transformed with said vector would aid in overcoming the rejection.

The reference teachings and rejection have been restated below.
US20100154075 teaches nucleic acid molecule isolated from Coffea spp. comprising a coding sequence that encodes a galactomannan synthesis enzyme including galactosyltransferase and mannan synthase; an expression vector wherein the coding sequence of the nucleic acid molecule is operably linked to a constitutive promoter, an inducible promoter, or a tissue-specific promoter; host cell transformed with the vector elected from the group consisting of plant cells, 

Accession A9QXC7 teaches the Pyropia yezoensis cellulose synthase which is encoded by SEQ ID NO: 1 of the instant application (see attached alignment).

Accession Q564G7 teaches the Cyamopsis tetragonoloba galactomannan galactosyltransferase which is encoded by SEQ ID NO: 4 of the instant application (see attached alignment).

Accession AY268069 teaches the gene having 98.2% identity to SEQ ID NO: 9 of the instant application encoding the Micrococcus sp. HL-2003 lipase (see attached alignment).

Sambrook et al. teach widely known conventional methodologies to obtain and isolate the nucleic acid encoding a desired polypeptide using the amino acid sequence of the desired protein to synthesize degenerate pools of oligonucleotide probes which are used to screen DNA libraries for the sought nucleic acid encoding the desired polypeptide.  See all volumes of Sambrook et al., especially pages 8.46-8.52 and pages 11.2-11.19.  

US20120184004 teach an isolated, synthetic or recombinant nucleic acid comprising a sequence selected from the group consisting of: a lad repressor binding site, a Ptrc promoter, a lac operon, a gene of interest, an rrnB terminator sequence, an antibiotic resistance marker, and an origin of replication (see entire publication and claims especially claims 30, 31, 39, and 40 and paragraphs [0014] - [0073]).



Invitrogen pYES2 User Manual teaches plasmid pYES2 where pYES2 is a 5.9 kb vector designed for inducible expression of recombinant proteins in Saccharomyces cerevisiae where features of the vector allow easy cloning of gene encoding protein of interest and expression of the recombinant protein of interest.  Invitrogen pYES2 User Manual teaches that plasmid pYES2 contains the following elements:  yeast GAL1 promoter for high level inducible protein expression in yeast by galactose and repression by glucose, T7 promoter/priming site allows for in vitro transcription in the sense orientation and sequencing, multiple cloning site for simplified cloning, and CYC1 transcriptional terminator for efficient termination of mRNA.  Invitrogen pYES2 User Manual teaches methods for transforming yeast including S. cerevisiae with plasmid pYES2 and expression of the recombinant protein of interest.  See entire publication especially pages 1-7 and 13-16.

Sun et al. teach the vector pETDuet-1, insertion of a gene of PP7 coat protein dimer into the vector pETDuet-1, and transformation of the pETDuet-1 into E.coli (see abstract).

Lee et al. teach lipase-secreting bacillus species in an oil-contaminated habitat where the lipase can be useful to decontaminate the oil contaminants oil-polluted environments (see entire publication and abstract especially Abstract, Materials and Methods section, Results and Discussion section, and pages 2-7).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to arrive at the claimed invention by using the methodologies of Sambrook et al. to obtain the gene comprising SEQ ID NO: 1 encoding the Pyropia yezoensis cellulose synthase of Accession A9QXC7 and gene comprising SEQ ID NO: 4 encoding the Cyamopsis tetragonoloba galactomannan galactosyltransferase Accession Q564G7; making a DNA construct as taught by US20100154075 comprising the obtained gene encoding the Pyropia yezoensis cellulose .



Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

10.	Claims 1-4, 6, 8-23, 33, and 34  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 8, 11-29, or 31-35 of copending Application No. 16346166.  Applicant’s request filed 12/14/2020 to hold the rejection in abeyance has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or specifications of the copending application teach and/or suggest a DNA construct comprising the following genetic components: a. a gene that encodes cellulose synthase; b. a gene that encodes galactomannan galactosyltransferase; and c. a gene that encodes lipase.  Thus, the claims and/or specification of the copending application anticipate the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


11.	Claims 1-4, 6, 8-23, 33, and 34  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 14, 21, 22, 24, 25, 27, 28, 30-32 of copending Application No. 16646218.  Applicant’s request filed 12/14/2020 to hold the rejection in abeyance has been acknowledged.  However, until a terminal disclaimer is filed the claims stand rejected for reasons of record.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Conclusion

12.	No claims are allowed.

13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652